A. J. “WALKER, C. J.
It appears from the record that the appellant voluntarily appeared before the probate court, and filed his accounts for a final settlement as administrator; and that the settlement was had upon his motion. He cannot now be heard to object that the settlement was had before the expiration of eighteen months from his appointment. If the court erred in prematurely proceeding to a settlement, it was at his instance, and in the absence of any objection from him; and such error he will not be heard to allege in this court. — Stone v. Gover, 1 Ala. 287; Jordan v. Hubbard, 26 Ala. 433; Edgar v. McArn, 22 Ala. 796; Furlow v. Merrill, 28 ib. 705.
[2.] The record recites, that the distributees voluntarily appeared on the final settlement. The objecf of the prescribed notice of a final settlement, is to bring in the distributees; and where they voluntarily appear, the administrator is certainly not prejudiced by the omission to give the notice. The notice is not designed to give the court jurisdiction over the subject-matter; and if it *297be requisite to give jurisdiction over the person of the distributees, they may, by personal appearance, waive it.
"We think the counsel for the appellant is mistaken, in supposing that the record does not show who were entitled to distribution of the estate: that is sufficiently shown in the decree of the court. The counsel is also mistaken, in supposing that the record does not show that the administrator’s account was “ examined, audited and stated.”
We find no reversible error in the record, and the decree of the court below is affirmed.